DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the below RCE filed 08/12/2021.
Continued Examination under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 Priority
4. It is acknowledged that this application claims foreign priority of the People’s Republic of China Patent Application  201510390587.6 (filed June 6, 2015 in the People’s Republic of China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Allowable Subject Matter
5. Claims 1, 5-7, 17-18, 21-23 and 26-28 are allowable as below statement indicating allowable subject matter and the reasons for allowance.

Bain: “IMPROVED SEARCH ENGINE”, (United States Patent Application Publication US 20110055191 A1, filed April 10, 2013  and published March 3, 2011), in view of 
ZHUANG et al.: “SYSTEMS AND METHODS FOR KEYWORD SUGGESTION”, (United States Patent Application Publication US 20150254714 A1, filed April 10, 2014 and published September 10, 2015, hereafter “ZHUANG”), and further in view of
Oztekin: “SYSTEM AND METHOD FOR PERSONALIZING QUERY SUGGESTIONS BASED ON USER INTEREST PROFILE”, (United States Patent Application Publication US 20140108445 A1, filed April 10, 2013 and published April 17, 2014).

With respect to the above rejections, in a response filed 07/07/2021, the Applicant argued that 
“Specifically, in claim 1, current search results (set C) are compared with previous search results (PnE-nuP) in which repeated contents have been removed, the new contents (CNEw) obtained after comparison is extracted and the new content whose access heat meets heat requirements is pushed to the user. In other words, according to claim 1, the content pushed to the user is content, whose access heat meets heat requirement, in the new content obtained by comparing with previous search results in which repeated contents have been removed. Therefore, the amount of the content 
“In contrary, in Bain, when a search request including N search terms is input, search queries each including a plurality of search strings are formulated, search results corresponding respectively to the search queries are obtained, duplicate search results are removed from the search results, and at last a result set is output to the user. In other words, from the view of a user, for a search request, only one result set will be obtained. It can be seen that the technical object of Bain is to obtain as more/complete search results as possible with repeated contents removed. In other words, claim I involves multiple searches over time for a same key word, while Bain relate to a unique search request, which relate to totally different technical scenes. Accordingly, the contents pushed /output to the user in Bain and claim I are different. For example:”. 
    PNG
    media_image1.png
    418
    751
    media_image1.png
    Greyscale


“the Office Action (the paragraph across pages 3 and 4) that "However, at Fig. 3, and [0075} through [0080}, Bain teaches generating an improved query, receiving XML results, removing duplicate result by comparing to stored nodes, and outputting the ( deduplicated) search result set. As such, the previously search result was consulted for duplicated in the current search result, however previously search result was not included in the search result output for returning to the user”.
With respect to the additional references, the Applicant argued that 
“even if ZHUANG could be combined with Bain, a technical solution may be obtained as repeating the procedure of searching as disclosed in Bain each time, i.e., sending the combination of search results obtained by searching for different keyword strings, with repeated contents removed, to the user each time. In other words, even ZHUANG is combined with Bain, it CANNOT arrive at the technical solution defined in claim 1. For example, the combination may arrive at a solution that the contents output to the user for  previous searches and for the current search may include Ploutput=Pl 1 +Pl2+Pl3-RP1, P2output=P2 l +P22+P33-RP2, ... Coutput=C 1 +C2+C3-Rc. ” and
“Even if the disclosure of Oztekin was combined with the combination of Bain and
ZHUANG, merely a technical solution may be obtained as ranking the items in the result set obtained by combing search results obtained for different keyword strings 
After further review of the application, the above arguments and logs of prior search histories, the Examiner was persuaded that none of the prior art searched and the cited references fairly discloses the claimed subject matters of efficiently, frequently and repeatedly pushing search results to the searches as detailed below as recited in the independent claims 1 and 17-18:
“performing repeatedly searches over time according to a user's same key word to obtain sequentially previous search results and current search results, 
wherein the previous search results correspond respectively to previous searches for the user's same key word while the current search results are obtained from the current search for the user's same key word;
removing repeated contents from the previous search results;
determining that the current search results have new content as compared with the previous search results, and 
extracting the new content from the current search results;
performing statistics of access heat of the new content in the current search results;
obtaining, from the new content of the current search results, content whose access heat meets heat requirements, as content to be pushed; and
pushing the content to be pushed to the user”.
The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, Google Patents, IP Discovery, Google Scholar, NPL-IEEE, etc.) does not fairly teach or suggest teaching of the subject matters as described above and disclosed in each of the independent claims 1 and 17-18.
Claims (5-7), (21-23) and (26-28) are directly or indirectly dependent upon the independent claims 1 and 17-18, respectively, and are also distinct from the prior art for the same reason.
After the search and a thorough examination of the present Application and in light of the prior art, Claims 1, 5-7, 17-18, 21-23 and 26-28  (renumbered to 1-12) are allowed.
References
6.1. The prior art made of record: 
   C. U.S. Patent Application Publication US-20140108445-A1.
   D. U.S. Patent Application Publication US-20110055191-A1.
   G. U.S. Patent Application Publication US-20150254714-A1
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
  A. U.S. Patent US-8515816-B2.
  B. U.S. Patent US-7693836-B2.
E. U.S. Patent Application Publication US-20150178807-A1.
  F. U.S. Patent Application Publication US-20160034555-A1
  U. CHURCH et al.: "Mobile Information Access: A Study of Emerging Search Behavior on the Mobile Internet", ACM Transactions on the Web, Vol. 1, No. 1, Article 4, Publication date: May 2007.
  V.  Cho et al.: "Impact of Search Engines On Page Popularity", WWW2004, May 17–22, 2004, New York, New York, USA. ACM 158113844X/04/0005.
Conclusion
7.1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
January 21, 2022